On January 5, 2009, the Defendant was sentenced for Count I: Burglary, a felony, in violation of Section 45-6-204(1), MCA, to Four (4) years to the Department of Corrections followed by Four (4) years suspended, with credit for time served of 137 days; Court recommends placement in the Pre-Release and Connections Corrections programs; for Count II: Theft, a felony, in violation of Section 45-6-301(1)(a), MCA, to Four (4) years to the Department of Corrections followed by Four (4) years suspended to run concurrent to the sentence imposed in Count I; and for Count ID: Criminal Mischief, a misdemeanor, in violation of Section 45-6-101(1)(a), MCA, to Six (6) months in the county jail to run concurrently with the sentences imposed in Counts I and II; and other terms and conditions given in the Sentence, Judgment and Order on January 5, 2009.
On September 6, 2013, the Defendant’s suspended sentence was revoked. The Defendant was sentenced for Count I: Burglary, a felony, in violation of Section 45-6-204(1), MCA, and Count II: Theft, a felony, in violation of Section 45-6-301(1)(a), MCA, committed to the Montana Department of Corrections for Four (4) years, concurrent, with credit tor time served of 108 days; no credit for street time; sentence shall also run concurrent with the sentence imposed in Wyoming; and other terms and conditions given in the Sentence, Judgment and Order on September 6,2013.
On February 27,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from Crossroads Correctional Center in Shelby, Montana. The Defendant was represented by Jorden Ramler, an intern with the Montana Office ofPublic Defender, under the supervision of Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division recognizes the argument the Defendantmade concemingjail credit. His argument was that he was not given full credit for 219 days of jail time that he allegedly served between January 2013 and September 2013. Specifically, he asked for an additional 111 days’ worth of jail credit. Montana statute provides that a Defendant is entitled for jail credit for all time served prior to trial, prior to sentencing. The Defendant has the right to return to District Court and upon demonstration of jail records or other documentation that he did not get sufficient jail credit, he can have his sentence corrected by the sentencing court. There is no time limit for correction of an illegal sentence so he has that right to proceed in the District Court.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 27th day of February, 2014.
*20Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.